Title: From George Washington to William Washington, 30 June 1785
From: Washington, George
To: Washington, William



Dear sir,
Mount Vernon 30th June 1785.

My nephew delivered me your letter of the 21st of April. For the kind attention shewn him by Mrs Washington & yourself he entertains a grateful sense, & I offer you my sincere thanks, which I should be glad to renew to you both, in person at this place. He enjoys a tolerable share of health, but is gone to (what

are called in this Country) the Sweet Springs, to obtain a better stock to fit him for the pleasures, & duties too, of a matrimonial voyage, on wch he is to embark at his return.
I would thank you my good Sir, for the Acorns, Nutts, or seeds of trees or plants not common in this Country; but which you think would grow here, especially of the flowering kind: the best method, I believe, to preserve those which are apt to spoil by withering & drying, & from worms, is to put them into dry Sand as soon as they are gathered; this retains the moisture in them, and vegitative properties, without sprouting. Mrs Washington joins me in best respects to you & your Lady, & I am with truth & affection, Dr Sir—&c.

G: Washington

